         Case 4:20-cr-00024-BMM Document 26 Filed 05/14/20 Page 1 of 1

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




  UNITED STATES OF AMERICA,                   CR 20-24-GF-BMM

               Plaintiff,
                                              ORDER GRANTING MOTION TO
        vs.                                   REVOKE PRETRIAL RELEASE
                                              AND ISSUING WARRANT
  FRANK JOSEPH LIRA,

               Defendant.

      The Government has moved to revoke the defendant’s pretrial release. I

find there is probable cause to believe the defendant has violated conditions of

release, supported by the affidavit of the U.S. Pretrial Services Officer given under

penalty of perjury.

      Therefore, IT IS HEREBY ORDERED that the Clerk of Court issue a

WARRANT.

      DATED this 14th day of May, 2020.




                                          1
